UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-2166



JAMES H. PICKETT, JR.,

                                               Plaintiff - Appellant,

          versus


JOHN E. POTTER,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:05-cv-01210-CMH)


Submitted:   April 26, 2007                 Decided:   April 30, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James H. Pickett, Jr., Appellant Pro Se. Ralph Andrew Price, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James H. Pickett, Jr., appeals the district court’s order

granting the Defendant’s motion to dismiss pursuant to Fed. R. Civ.

P. 12(b)(6).   We have reviewed the record and find no reversible

error.   Accordingly, we deny Pickett’s motion to appoint counsel,

and affirm for the reasons stated by the district court.   Pickett

v. Potter, No. 1:05-cv-01210-CMH (E.D. Va. Sept. 26, 2006).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -